Catterson, J.,
dissents in a memorandum as follows: I must respectfully dissent because defendants Smith and Hollwitz both acknowledged and, in Smith’s case, lauded the plaintiffs decision to move to her faculty position to conduct research “effective March 9, 2002” but stopped her salary as of the same date without any notice whatsoever to the plaintiff. In my opinion, by so doing the defendants breached the plaintiff’s employment contract on March 9, 2002. Thus, she was not contractually obligated to accept any of the classes assigned to her on August 8, 2002, five months after the cessation of payment of her salary.
Moreover, in my opinion, the defendants’ explanation that the plaintiff’s salary would be resumed on September 1, 2002 because that was the start of the new academic year was as nonsensical as it was egregious, if by that defendants meant she would be compensated as of September 1. The plaintiff was informed of her assigned classes in a memo dated August 8, 2002. The memo also informed her that classes started on August 28, 2002. The memo therefore appears to assume that plaintiff not only would teach four days’ worth of scheduled classes but would engage in the required preparation for those classes prior to August 28th without any compensation whatsoever.
The plaintiffs faculty contract clearly states: “Salary will be paid as an administrator and not on a faculty line until full-time faculty status begins.” The majority bases its determination that the stoppage of salary is not a breach of contract by *920the University on its view that the plaintiffs full-time faculty status could not begin until plaintiff commenced teaching classes. Consequently, the majority finds that once the plaintiff decided to relinquish her administrative position, which decision was acknowledged and accepted, she was rightfully deprived of a salary because she could not be assigned to teach classes midsemester.
In my opinion, the teaching of classes as a condition for a full-time faculty position is neither stated in the one-page contract nor is it reflected in the record containing the incorporated University Statutes on policies and procedures. In fact, the relevant section in the Statutes on responsibility of faculty lists eleven responsibilities of faculty ranging from (1) “[sjatisfactory fulfillment of teaching duties in assigned courses or their equivalents” through (11) “[cjooperation in the observance of University regulations.” In between are nine other responsibilities that do not relate to teaching classes. For example, (6) relates to “[ijnvolvement in significant scholarly research”; (7) relates to “[sjcholarly publication”; (8) refers to “[pjarticipation in learned societies and professional organizations.” The chapter does not state that a faculty member must engage in each and every responsibility listed in any given semester, nor does it specify that engaging in any one of the enumerated responsibilities is mandatory in each and every semester.
As for teaching requirements, chapter three, § 4-03.02 of the Statutes provides only that: a faculty member may not exceed, in any year, an average of three courses per semester; that a modification of this teaching load “shall be approved by the Dean and the Vice President for Academic Affairs”; and that the course load “may be reduced for individual faculty members engaged in major research projects.”
Hence, it could not be clearer that there is abundant flexibility as to the required faculty responsibility of teaching classes in any one semester. Indeed, the Statutes clearly indicate that a teaching load can be modified and/or reduced (with no stated minimum) simply by approval from the dean and vice-president for academic affairs; and moreover that it can be done so for faculty members engaged in research.
In this case, the letters and memos from defendant Smith, the dean of the Graduate School of Business Administration, and from defendant Hollwitz, the vice-president of academic affairs, responding to the plaintiffs February 6, 2002 letter establish precisely that: both the requisite approval of the necessary administrators, as well as an indication that research is the faculty responsibility in which plaintiff was to engage upon moving to her faculty position.
*921The sequence of memos and letters following the plaintiffs letter were as follows: First, she received a memo dated February 8, 2002, from Smith in which Smith acknowledged the plaintiffs request to “move to your faculty position” (emphasis added). The one paragraph memo continued: “As I have already indicated in our conversations, I accept your decision” (emphasis added) and ended with the sentence: “Your faculty appointment and its timing will be set from [szc] [the] Vice President for Academic Affairs office.”
On February 12, 2002, the plaintiff replied that there was no need to wait for either the appointment or its timing since she was already appointed to the faculty. In my opinion, this was a correct observation since her one page “Faculty Contract” signed on November 25, 1996 states that: “Fordham University hereby appoints Janet Marks to the faculty of the University.” The contract further specifies that her faculty rank is associate professor in the Faculty of Business. The contract includes a section titled “Special Provisions: Faculty member will be serving as Associate Dean for Academic Affairs for the Faculty of Business . . . Salary will be paid as an administrator and not on a faculty line until full-time faculty status begins” (emphasis added). The last paragraph of the contract preceding the plaintiffs signature states: “I hereby accept this appointment as a member of the faculty of Fordham University.”
The contract provides that the term of her appointment as a full-time faculty member, which puts her on a tenure track with a seven year probationary period from the date of the appointment will be suspended until she assumes full-time faculty status. However, the contract notably omits any prohibitions or restrictions as to the timing of her assumption of a full-time faculty position.
In any event, within 10 days of the plaintiffs letter, wherein she drew defendant Smith’s attention to these contractual provisions, Smith issued a memo on February 22, 2002 to “All Faculty, Administrators and Staff.” The memo stated, in relevant part: “[I]t is not surprising that the attractions and challenges of research have lured one of our administrators to leave administration for the full-time faculty life. Janet Marks, who was appointed Associate Dean for Academic Affairs and Administration and Associate Professor in Management Systems in 1996, has decided to leave her dean’s post and move to faculty effective March 9, 2002.1 am certain that you join me in expressing appreciation . . . and wish her fulfillment and happiness as she dedicates her energies to research and teaching” (emphasis added).
*922Three days later, on February 25, 2002, defendant Hollwitz wrote the plaintiff a one-paragraph letter stating: “I write to acknowledge your decision to move from your administrative position as associate dean to your faculty position as associate professor effective March 9, 2002. Your salary effective for the academic year 2002-03 will be $70,000. You have the option to earn as much as two-ninths of this amount during this academic year if you choose to teach as many as two courses during the summer term.”
In both latter written communications of acknowledgment, the date of the plaintiffs move to a faculty position was noted as “effective March 9, 2002.” There could be no clearer acceptance, acknowledgment or approval of the plaintiffs move to full-time faculty status as of that date. Further, none of the written communications memorialized any objections by the defendants or referenced any difficulties caused by the plaintiff in choosing to make her move midsemester.
Therefore, the majority’s reliance on an initial conversation that the plaintiff engaged in with defendant Smith prior to submitting her letter of February 6, 2002, is misguided. In any event, I believe the majority mischaracterizes defendant Smith’s deposition testimony as to that conversation. There is simply no testimony where defendant Smith claims to have unequivocally told the plaintiff that “no faculty position was available at that time, since there were no unfilled teaching assignments.” Nor is there any testimony as to the plaintiff “rejecting Smith’s reasonable request that she continue in administration until she could begin teaching, either in the fall or in the summer.”
On the contrary, the record reflects that, in her deposition, Smith testified as follows as to her reaction upon being told of plaintiffs decision to move to the faculty appointment: “I raised no objection to that decision, understood her appointment allowed for that decision with a faculty line to be held for her but questioned the timing of the decision with an understanding of the time involved in searching for a replacement and the timing of the issues that were involved in her position as dean.”
Throughout her deposition, again and again, defendant Smith testified in less than unequivocal terms such as: “preferring” the plaintiff to move to faculty at the beginning of the academic year; that moves to faculty “normally” occurred at the beginning of an academic year; and that Smith’s concern was that “I had no understanding of how [a faculty position] could begin at any other time” and “expected that the move would therefore coincide with that sort of timing.” Indeed, on being asked: “Did you say ‘No, you can’t do that?’,” Smith replied: “No.”
*923Moreover, Smith did not testify that she told the plaintiff that her salary would be stopped if she moved to a faculty position midsemester, and nothing in her deposition testimony indicates that she informed the plaintiff that university policy and procedure required the plaintiff to make a move only at the beginning of an academic year. However, within just a week of their memos, the defendants unilaterally and without notice stopped the plaintiffs salary payments entirely as of March 9, 2002—a fact that the plaintiff did not become aware of until March 26, 2002 when she memorialized the fact in her next communication to the Office of Academic Affairs.
It was only after this query letter about the salary stoppage that defendant Smith, who had lauded the plaintiffs plans to assume a faculty position effective March 9, 2002, for the purpose of research, attempted to explain why the plaintiffs regular faculty salary had been stopped. In the letter of April 5, 2002, Smith wrote: “Since you requested that the change occur in mid-semester, it was not possible to assign you ordinary teaching responsibilities for the Spring 2002 term. Therefore, your regular faculty salary will resume . . . September 1, 2002.”
In my opinion, the plaintiffs letter of May 23, 2002 correctly observed that the defendants had breached the contract. In response, on June 3, 2002, Smith stated disingenuously, “You will note that the University did not refuse to accept your own timetable . . . and [did not] claim that you breached your employment contract if you refused to continue your administrative duties until the Fall 2002.” The obvious conjecture to be made here is that the University did not so claim because it could not so claim, given that the contract is silent as to the method and timing of any transition by the plaintiff. Nowhere does the record reflect defendants’ plea that she continue her administrative duties, much less that she refused such plea.
That defendant Smith states that the University did not claim a breach of contract by plaintiff, yet without notice stopped her salary is an incomprehensible and egregious position. Thus, in my opinion, the defendants were in breach of contract as a matter of law, and therefore summary judgment should be granted to the plaintiff on liability with a remand on the amount of damages to be awarded.